Order, entered March 15,1965, denying, without a hearing, defendant’s motion to vacate a judgment of conviction on grounds in the nature of error coram nobis, unanimously reversed, on the law, and the motion granted to the extent of remanding the matter to the Supreme Court, Bronx County, for a hearing. Defendant had been convicted in 1962 of robbery in the second degree on his plea of guilty and had been sentenced to prison for a term of TYz to 10 years, a term mandatory under his conviction as a second felony offender. Defendant’s moving papers allege that two detectives and an Assistant District Attorney promised him a maximum sentence of 5 years if he gave them certain information and pleaded guilty. These allegtions are not conclusively refuted by documentary evidence, including the statement by the Assistant District Attorney filed contemporaneously with the taking of the plea of guilty. Therefore, despite the apparent implausibility of defendant’s version of events, a hearing is required (People v. Picciotti, 4 N Y 2d 340; People v. Guariglia, 303 N. Y. 338; People v. Gleason, 18 A D 2d 959; People v. Amoroso, 8 A D 2d 683). Concur — Breitel, J. P., Rabin, McNally, Stevens and Steuer, JJ.